

Exhibit 10.25
SECOND AMENDMENT TO OPTION AGREEMENT


THIS SECOND AMENDMENT TO OPTION AGREEMENT (“Amendment”) is made and entered into
as of January 1, 2008, by and among THE NORTH AMERICAN COAL CORPORATION
(formerly known as Nortex Mining Company), a Delaware corporation with its
principal office at Dallas, Texas (hereinafter referred to as “NACCO”); and
SOUTHWESTERN ELECTRIC POWER COMPANY, a Delaware corporation with its principal
office at Columbus, Ohio (hereinafter referred to as “SWEPCO”); and REGIONS
BANK, having an office at Longview, Texas (hereinafter referred to as “Regions”
or “Escrow Agent”).
WITNESSETH:
WHEREAS, The North American Coal Corporation (now known as Bellaire
Corporation), an Ohio corporation (“Bellaire”), SWEPCO and Longview National
Bank entered into an Option Agreement dated as of January 15, 1981, whereby
Bellaire granted to SWEPCO the right to purchase the stock of The Sabine Mining
Company, a Texas corporation (“SMC-Texas”), upon the occurrence of certain
events, and Longview National Bank agreed to hold the capital stock of SMC-Texas
as escrow agent; and
WHEREAS, Bellaire, SWEPCO and Longview National Bank also entered into an
Addendum to said Option Agreement, which Addendum also was dated as of
January 15, 1981; and
WHEREAS, NACCO, an affiliate of Bellaire, acquired the stock of SMC-Texas from
Bellaire on June 30, 1988, and by Agreement dated as of June 30, 1988, NACCO
assumed the obligations of Bellaire under the Option Agreement dated January 15,
1981 (said Option

Page1

--------------------------------------------------------------------------------



Agreement, as amended by the Addendum dated January 15, 1981, by the Agreement
dated June 30, 1988, and by the Amendment to Option Agreement dated as of
December 2, 1996, being hereinafter referred to as the “Option Agreement”); and
WHEREAS, effective January 1, 1996, SMC-Texas and SWEPCO entered into a
Restatement of Lignite Mining Agreement for the purpose of amending and
restating the Lignite Mining Agreement (as defined in the Option Agreement); and
WHEREAS, effective as of December 2, 1996, and with the consent of SWEPCO,
SMC-Texas merged with and into The Sabine Mining Company, a Nevada corporation
and an affiliate of SMC-Texas (“SMC-Nevada”), with SMC-Nevada being the
surviving corporation;
WHEREAS, effective as of December 2, 1996, the parties to the Option Agreement
amended the Option Agreement solely for the purpose of reflecting such merger,
which amendment provides in part that the term “SABINE” as used in the Option
Agreement shall mean and refer to SMC-Nevada;
WHEREAS, effective as of September 11, 1998, Regions Bank acquired Longview
National Bank and succeeded to the obligations of Longview National Bank under
the Option Agreement, as amended;
WHEREAS, effective as of December 1, 2001, SMC-Nevada and SWEPCO entered into a
Second Restatement of Lignite Mining Agreement (hereinafter referred to as the
“Second Restated Lignite Mining Agreement”) for the purpose of further amending
and restating the Lignite Mining Agreement;
WHEREAS, effective as of January 1, 2008, SMC-Nevada (also known as The Sabine
Mining Company) and SWEPCO entered into a Third Restatement of Lignite Mining

Page2

--------------------------------------------------------------------------------



Agreement (hereinafter referred to as the “Third Restated Lignite Mining
Agreement”) for the purpose of further amending and restating the Lignite Mining
Agreement; and
WHEREAS, the parties desire to further amend the Option Agreement in certain
respects;
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and intending to be legally bound hereby, the parties hereto
agree as follows:


1.
Section 5 of the Option Agreement hereby is amended to read in its entirety as
follows:

Section 5. PRICE DETERMINATION AND AMOUNT OF PAYMENT


The price to be paid to NACCO for the escrowed stock and the amount of the
certified check to be delivered by SWEPCO to the Escrow Agent shall be an amount
equal to the sum of the following:
(a)
the stated capital of SABINE which shall be 1,000 shares of common stock having
a stated value of $1,000.00; and

(b)
The amount of capital in excess of stated value; and

(c)
An amount equal to the undistributed net earnings of SABINE; and

(d)
An amount equal to the net deferred income taxes on the books of SABINE related
solely to the Henry W. Pirkey Unit No. 1 and property and equipment of SABINE
acquired by SWEPCO pursuant to SWEPCO’s exercise of the option.

The amount of the certified check to be delivered to the Escrow Agent as
aforesaid shall be determined by SWEPCO at the time the option is exercised on
the basis of the then most recent monthly financial statements furnished to
SWEPCO by SABINE, and the calculation thereof shall be stated in the notice
delivered pursuant to Section 4 of this Option Agreement.
Such certified check shall be delivered to NACCO by the Escrow Agent
concurrently with the delivery of the escrowed stock to SWEPCO as

Page3

--------------------------------------------------------------------------------



described in Section 4.
2.
Section 6 of the Option Agreement hereby is amended to read in its entirety as
follows:

Immediately after the delivery of the escrowed stock to SWEPCO as above
provided, independent public accountants selected by SWEPCO and satisfactory to
NACCO shall make an audit of the results of operations of SABINE for the period
ending as of the date of delivery of the escrowed stock to SWEPCO, and the
financial position of SABINE as of such date and shall within ninety (90) days
after the delivery of the escrowed stock report to SWEPCO and NACCO the results
of said audit. SWEPCO shall pay promptly by certified check to NACCO any amount
by which the certified check delivered to the Escrow Agent pursuant to Section 4
is less than the amount due to NACCO as determined by the aforesaid audit by
independent public accountants, or NACCO shall refund promptly by certified
check to SWEPCO any amount by which the certified check delivered to the Escrow
Agent is greater than the amount due to NACCO as so determined by such
independent public accountants.
3.
Section 7 of the Option Agreement is amended to add the following at the end
thereof:

Both NACCO and SWEPCO shall join in making a timely, irrevocable and effective
election under Section 338(h)(10) of the Internal Revenue Code and Section
1.338(h)(10)-1 of the Treasury Regulations promulgated under the Code and any
similar election under any applicable state, local or foreign income tax law
(collectively the “Section 338(h)(10) Elections”) with respect to SWEPCO’s
purchase of the escrowed stock of SABINE. To facilitate such election,
concurrently with the delivery of the escrowed stock to SWEPCO, NACCO shall
deliver to SWEPCO an Internal Revenue Service Form 8023 and any similar forms
under applicable state, local or foreign income tax law with respect to SWEPCO‘s
purchase of the shares of SABINE, which forms (collectively the “Forms”) shall
have been duly executed by an authorized person for NACCO. SWEPCO shall cause
the Forms to be duly executed by an authorized person for SWEPCO, shall complete
the schedules required to be attached thereto, shall provide a copy of the
executed Forms and schedules to NACCO, and shall duly and timely file the Forms
as prescribed by Treasury Regulation 1.338(h)(10)-1 and the provisions of
applicable state, local or foreign income tax law. NACCO and SWEPCO agree that
the purchase price and the liabilities of SABINE (plus other relevant items)
shall be allocated to the assets of SABINE for all purposes (including tax and
financial accounting purposes) in a manner consistent with Internal Revenue Code
§338 and supporting regulations and any other similar state, local or foreign
laws and regulations. Such allocations and readjustments required

Page4

--------------------------------------------------------------------------------



under Internal Revenue Code §338 and supporting regulations under any other
similar state, local or foreign laws and regulations shall be reflected in the
allocation set forth in a schedule to be included in the closing documents and
delivered concurrently with the delivery of the escrowed stock to SWEPCO.
SWEPCO, SABINE and NACCO shall file all tax returns (including amended returns
and claims for refund) and information reports in a manner consistent with the
above.
4.
The term “Lignite Mining Agreement” as used in the Option Agreement hereafter
shall mean and refer to the Third Restated Lignite Mining Agreement.

5.
The Option Agreement, as amended hereby, is hereby ratified and confirmed and
shall remain in full force and effect.

6.
This Amendment may be executed in any number of identical counterparts, each of
which, when executed by the parties hereto, shall be considered to be an
original.    

[Signatures appear on following page.]

Page5

--------------------------------------------------------------------------------



IN WITNESS HEREOF, the parties hereto have executed this instrument as of the
date first above written.


 
 
THE NORTH AMERICAN COAL CORPORATION
 
 
 
 
/s/ Belinda Coleman
 
By:
/s/ Thomas A. Koza
Witness
 
Printed Name:
Thomas A. Koza
 
 
Title:
Vice President - Law and Administration, and Secretary

 
 
SOUTHWESTERN ELECTRIC POWER COMPANY
 
 
 
 
/s/ Signature Illegible
 
By:
/s/ Timothy K. Light
Witness
 
Printed Name:
Timothy K. Light
 
 
Title:
Vice President

 
 
REGIONS BANK
 
 
 
 
/s/ Lisa A. Mayfield
 
By:
/s/ Gordon Northcutt
Witness
 
Printed Name:
Gordon Northcutt
 
 
Title:
VP & Trust Officer




Page6